Citation Nr: 0815629	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-24 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 












INTRODUCTION

The veteran served on active duty from March 1985 to April 
1988. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that his currently diagnosed psychiatric 
disorder, including a schizoaffective disorder, was incurred 
during his military service.  Although he was not diagnosed 
with this disorder until several years after his separation 
from service, he has reported that his schizophrenia first 
surfaced during his tour of duty in February 1986 and has 
since continued.  

Service medical records reflect that the veteran was treated 
in the mental health clinic on at least two occasions for 
alcohol evaluations while in service.  He also participated 
in two alcohol rehabilitation programs.  A March 1986 mental 
health clinic report, indicates that the veteran was violent 
and argumentative, and had been absent from work on three 
occasions.  It was recommended that he enter into a local 
rehabilitation group.  The veteran's service medical records 
indicate that he participated in monthly drug and alcohol 
rehabilitation committee meetings from August 1987 to 
November 1987.  In February 1988, he was diagnosed with 
alcohol abuse and was again recommended to attend local 
rehabilitation and alcoholics anonymous meetings.  It appears 
that he attended at least one such meeting in February 1988. 

Post-service, the veteran's treatment records show that he 
has received treatment for a psychiatric disorder from 1) VA 
since June 1998, including a court ordered commitment from 
June 1998 to July 1998; 2) the Arkansas Department of Human 
Services from April 2002 to May 2003; and 3) the Arkansas 
Partnership Program in May 2003 and from June 2004 to July 
2004.  Throughout this treatment, the veteran has been 
diagnosed with paranoid schizophrenia, a bipolar disorder, 
and a history of methamphetamine use.  Significantly, in July 
2004, a VA doctor reported that the veteran's mental illness 
was probably more than just drug-induced given the 
persistence of symptomatology after being in jail.  

To support his claim for service connection for a psychiatric 
disorder, the veteran has submitted lay statements from his 
father and step-mother regarding his behavior prior to, 
during, and after service.  The veteran's father has reported 
that, as a teenager, the veteran easily made friends, 
adjusted well to frequent relocation, made good grades, had 
good behavior, and, before service, showed no signs or 
symptoms of a mental disorder.  He also reported that during 
basic training, the veteran appeared happy, dedicated, and 
interested in what he was doing; however, when the veteran 
returned from Korea and was stationed in Montana, the veteran 
seemed like a different person.  The veteran was incapable of 
carrying on a normal conversation and frequently skipped 
between subjects, was paranoid, could not sleep, and had no 
interest in what he was doing.  The veteran's father stated 
that he made several attempts to contact the veteran's 
supervisor while he was in service to discuss the veteran's 
behavior, but could not get through and was told that the 
veteran just had a drinking problem.  Finally, his father 
reported that, after service, the veteran continued to have 
strange sleeping habits, showed signs of paranoia, had 
delusions, and seemed depressed.  The veteran's step-mother 
reported that the veteran's behavior had changed drastically 
when he returned from his tour of active duty, such that he 
did not remember conversations from moments earlier, had 
extreme mood swings, could not hold a conversation, and 
seemed paranoid.  
 
Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide a medical examination and/or get a 
medical opinion when the record contains competent evidence 
that the claimant has a current disability; the record 
indicates that the disability, or signs and symptoms of 
disability, may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While the veteran was provided with a VA examination in 
January 2004, to date, VA has not obtained a medical opinion 
as to whether it is at least as likely as not that the 
veteran's psychiatric disorder had its onset during service.  
Under the circumstances, such a medical opinion is necessary 
to make a determination in this case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Additional treatment records should also be obtained on 
remand, including records from the North Little Rock VA 
treatment facility dated from May 1997 to June 2000; Dean 
Whiteside, Ph.D. of Counseling Associates; Michael Simon, 
PhD. of Arkansas State Hospital; and the Little Rock VA 
treatment facility, dated since April 2006. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for a 
psychiatric disorder from the North Little 
Rock VA treatment facility dated from May 
1997 to June 2000; Dean Whiteside, Ph.D. 
of Counseling Associates; Michael Simon, 
PhD. of Arkansas State Hospital; and the 
Little Rock VA treatment facility, dated 
since April 2006.

2.  Thereafter, schedule the veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed psychiatric 
disability had its onset during active 
service or is related to any in-service 
disease or injury.  In doing so, the 
examiner should acknowledge the veteran's 
report of a continuity of symptomatology 
since service and the lay statements of 
record.  The examiner should also discuss 
the complaints and findings noted within 
the service medical records.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

